


EXHIBIT 10.11










ST. JUDE MEDICAL, INC.
2002 STOCK PLAN
AS AMENDED AND RESTATED (2014)





--------------------------------------------------------------------------------




ST. JUDE MEDICAL, INC. 2002 STOCK PLAN
AS AMENDED AND RESTATED (2014)


SECTION 1. General Purpose of Plan; Definitions.


The name of this plan is the St. Jude Medical, Inc. 2002 Stock Plan (the
“Plan”). The purpose of the Plan is to enable the Company and its Subsidiaries
to retain and attract executives and other key employees, non-employee directors
and consultants who contribute to the Company’s success by their ability,
ingenuity and industry, and to enable such individuals to participate in the
long-term success and growth of the Company by giving them a proprietary
interest in the Company.
For purposes of the Plan, the following terms shall be defined as set forth
below:
a.“Board” means the Board of Directors of the Company as it may be comprised
from time to time.


b.“Cause” means a felony conviction of a participant or the failure of a
participant to contest prosecution for a felony, willful misconduct, dishonesty
or intentional violation of a statute, rule or regulation, any of which, in the
judgment of the Company, is harmful to the business or reputation of the
Company.


c.“Code” means the Internal Revenue Code of 1986, as amended from time to time,
or any successor statute.


d.“Committee” means a committee of Directors appointed by the Board to
administer the Plan. The Committee shall be comprised of not less than such
number of Directors as shall be required to permit Stock Options granted under
the Plan to qualify under Section 162(m) and Rule 16b-3, and each member of the
Committee shall be a Non-Employee Director and an Outside Director, who shall
serve at the pleasure of the Board. If at any time no Committee shall be in
office, then the functions of the Committee specified in the Plan shall be
exercised by the Board, unless the Plan specifically states otherwise.


e.“Company” means St. Jude Medical, Inc., a corporation organized under the laws
of the State of Minnesota (or any successor corporation).


f.“Consultant” means any person, including an advisor, engaged by the Company,
the Parent Corporation or a Subsidiary of the Company to render services and who
is compensated for such services and who is not an employee of the Company, the
Parent Corporation or any Subsidiary of the Company. A Non-Employee Director may
serve as a Consultant.


g.“Continuous Status as an Employee or Consultant” shall mean the absence of any
interruption or termination of service as an Employee or Consultant. Continuous
Status as an Employee or Consultant shall not be considered interrupted in the
case that an Employee becomes a Consultant or a Consultant becomes an Employee,
in either case without other interruption or termination of service, or in the
case of sick leave, military leave, or any other leave of absence approved by
the Administrator, provided that such leave of absence is for a




--------------------------------------------------------------------------------




period of 90 days or less, unless reemployment after such leave of absence is
guaranteed by contract or statute.


h.“Director” shall mean a member of the Board.


i.“Disability” means permanent and total disability as determined by the
Committee.


j.“Early Retirement” means retirement, with consent of the Committee at the time
of retirement, from active employment with the Company and any Subsidiary or
Parent Corporation of the Company.


k.“Fair Market Value” of Stock on any given date shall be determined by the
Committee as follows: (i) if the Stock is listed for trading, on the New York
Stock Exchange or one or more other national securities exchanges, the last
reported sales price on the New York Stock Exchange or such principal exchange
on the date in question, or if such Stock shall not have been traded on such
principal exchange on such date, the last reported sales price on the New York
Stock Exchange or such principal exchange on the first day prior thereto on
which such Stock was so traded; or (ii) if (i) is not applicable, by any means
deemed fair and reasonable by the Committee, which determination shall be final
and binding on all parties and in accordance with Section 409A of the Code.


l.“Incentive Stock Option” means any Stock Option intended to be and designated
as an “Incentive Stock Option” within the meaning of Section 422 of the Code.


m.“Non-Employee Director” means a “Non-Employee Director” within the meaning of
Rule 16b-3.


n.“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option, and is intended to be and is designated as a “Non-Qualified Stock
Option” or an Incentive Stock Option that ceases to so qualify due to an
amendment to such Stock Option.


o.“Normal Retirement” means retirement from active employment with the Company
and any Subsidiary or Parent Corporation of the Company on or after age 65.


p.“Outside Director” means a Director who: (a) is not a current employee of the
Company or any member of an affiliated group which includes the Company; (b) is
not a former employee of the Company who receives compensation for prior
services (other than benefits under a tax-qualified retirement plan) during the
taxable year; (c) has not been an officer of the Company; (d) does not receive
remuneration from the Company, either directly or indirectly, in any capacity
other than as a Director, except as otherwise permitted under Code
Section 162(m) and regulations thereunder. For this purpose, remuneration
includes any payment in exchange for goods or services. This definition shall be
further governed by the provisions of Code Section 162(m) and regulations
promulgated thereunder.


q.“Parent Corporation” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company if each of the
corporations (other than the Company) owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in the chain.






--------------------------------------------------------------------------------




r.“Retirement” means Normal Retirement or Early Retirement.


s.“Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended from time to
time, or any successor rule or regulation.


t.“Stock” means the Common Stock of the Company.


u.“Stock Option” means any option to purchase shares of Stock granted pursuant
to Section 5 below.


v.“Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if each of the corporations
(other than the last corporation in the unbroken chain) owns stock possessing
50% or more of the total combined voting power of all classes of stock in one of
the other corporations in the chain.


SECTION 2. Administration.


a.Power and Authority of the Committee. The Plan shall be administered by the
Committee. The Committee shall have the power and authority to grant to eligible
persons, pursuant to the terms of the Plan, Incentive Stock Options and
Non-Qualified Stock Options. In particular, the Committee shall have the
authority:


(i)to select the officers and other key employees of the Company and its
Subsidiaries and other eligible persons to whom Stock Options may from time to
time be granted hereunder;


(ii)to determine whether and to what extent Incentive Stock Options or
Non-Qualified Stock Options, or a combination of each, are to be granted
hereunder;


(iii)to determine the number of shares to be covered by each such award granted
hereunder;


(iv)to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any award granted hereunder (including, but not limited to, any
restriction on any Stock Option and/or the shares of Stock relating thereto);
provided, however, that in the event of a merger or asset sale, the applicable
provisions of Sections 5(c) of the Plan shall govern the acceleration of the
vesting of any Stock Option;


(v)to determine, in accordance with Section 409A of the Code, whether, to what
extent and under what circumstances Stock and other amounts payable with respect
to an award under this Plan shall be deferred either automatically or at the
election of the participant; and


(vi)to designate special terms and conditions under which Stock Options may be
granted to eligible participants who work or reside outside of the United States
on behalf of the Company or any Subsidiary or Parent Corporation, which terms
and conditions may vary by jurisdiction but may not change the maximum number of
shares




--------------------------------------------------------------------------------




of Stock for which Stock Options may be granted pursuant to Section 3 or the
eligibility rules in Section 4.


The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable; to interpret the terms and provisions of the
Plan and any award issued under the Plan (and any agreements relating thereto);
and otherwise to supervise the administration of the Plan. All decisions made by
the Committee pursuant to the provisions of the Plan shall be final and binding
on all persons, including the Company and Plan participants.
The Company expects to have the Plan administered in accordance with
requirements for the award of “qualified performance-based compensation” within
the meaning of Section 162(m) of the Code.
b.Delegation. The Committee may delegate to the president and/or chief executive
officer of the Company its powers and duties specified in clauses (i), (ii),
(iii), (iv), (v) and (vi) of Section 2(a), subject to such terms, conditions and
limitations as the Committee may establish in its sole discretion; provided,
however, that the Committee shall not delegate its powers and duties under the
Plan (i) with regard to officers or Directors of the Company or any Parent
Corporation or Subsidiary who are subject to Section 16 of the Exchange Act or
(ii) in such a manner as would cause the Plan not to comply with the
requirements of Section 162(m) of the Code.


c.Power and Authority of the Board of Directors. Notwithstanding anything to the
contrary contained herein, the Board may, at any time and from time to time,
without any further action of the Committee, exercise the powers and duties of
the Committee under the Plan.


SECTION 3. Stock Subject to Plan.


The total number of shares of Stock reserved and available for distribution
under the Plan shall be 6,000,000. Such shares may consist, in whole or in part,
of authorized and unissued shares. If any shares of Stock that have been
optioned are not purchased or are forfeited, or if a Stock Option otherwise
terminates without delivery of any shares of Stock, then such shares shall again
be available for distribution in connection with future awards under the Plan.
Notwithstanding the foregoing, the number of shares of Stock available for
granting Incentive Stock Options under the Plan shall not exceed 6,000,000,
subject to adjustment as provided in the Plan and subject to the provisions of
Section 422 or 424 of the Code or any successor provision.
In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, stock split, reverse stock split, other change in corporate
structure affecting the Stock, spin-off, split-up, or other distribution of
assets to shareholders, or other similar corporate transaction or event affects
the shares of Stock such that an adjustment is determined by the Committee to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then an
appropriate adjustment automatically shall be made in the maximum numbers and
kind of securities to be purchased under the Plan with a corresponding
adjustment in the purchase price to be paid therefor; provided that the number
of shares of Stock subject to any award always shall be a whole number.




--------------------------------------------------------------------------------




SECTION 4. Eligibility.


Officers, other key employees of the Company or any Subsidiary, members of the
Board, and Consultants who are responsible for or contribute to the management,
growth and profitability of the business of the Company or any Parent
Corporation or Subsidiary are eligible to be granted Stock Options under the
Plan. The participants under the Plan shall be selected from time to time by the
Committee, in its sole discretion, from among those eligible, and the Committee
shall determine, in its sole discretion, the number of shares of Stock covered
by each award.
Notwithstanding the foregoing, in accordance with Section 162(m) of the Code, no
person shall receive grants of Stock Options under this Plan which exceed
500,000 shares during any fiscal year of the Company.
SECTION 5. Stock Options.


Any Stock Option granted under the Plan shall be in such form as the Committee
may from time to time approve.
The Stock Options granted under the Plan may be of two types: (i) Incentive
Stock Options and (ii) Non-Qualified Stock Options. The Committee shall have the
authority to grant any participant Incentive Stock Options, Non-Qualified Stock
Options, or both types of options. To the extent that any option does not
qualify as an Incentive Stock Option, it shall constitute a separate
Non-Qualified Stock Option.
Anything in the Plan to the contrary notwithstanding, no term of this Plan
relating to Incentive Stock Options shall be interpreted, amended or altered,
nor shall any discretion or authority granted under the Plan be so exercised, so
as to disqualify either the Plan or any Incentive Stock Option under Section 422
of the Code. The preceding sentence shall not preclude any modification or
amendment to an outstanding Incentive Stock Option, whether or not such
modification or amendment results in disqualification of such Stock Option as an
Incentive Stock Option, provided that the optionee consents in writing to the
modification or amendment.
Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable.
a.Consideration for Awards. Awards of Stock Options under the Plan may be
granted for no cash consideration or for such other consideration as may be
determined by the Committee or required by applicable law.


b.Option Exercise Price. The price per share of Stock purchasable under a Stock
Option shall be no less than 100% of Fair Market Value on the date the option is
granted. If an employee owns or is deemed to own (by reason of the attribution
rules applicable under Section 424(d) of the Code) more than 10% of the combined
voting power of all classes of stock of the Company or any Parent Corporation or
Subsidiary and an Incentive Stock Option is granted to such employee, the option
exercise price shall be no less than 110% of Fair Market Value of the Stock on
the date the option is granted. The Committee may not reprice options without
shareholder approval.




--------------------------------------------------------------------------------






c.Option Term. The term of each Stock Option shall be fixed by the Committee,
but no Stock Option shall be exercisable more than eight years after the date
the option is granted. If an employee owns or is deemed to own (by reason of the
attribution rules of Section 424(d) of the Code) more than 10% of the combined
voting power of all classes of stock of the Company or any Parent Corporation or
Subsidiary and an Incentive Stock Option is granted to such employee, the term
of such option shall be no more than five years from the date of grant.


d.Time and Method of Exercise. The Committee shall determine the time or times
at which a Stock Option may be exercised in whole or in part and the method or
methods by which, and the form or forms (including cash, shares of Stock, other
securities or property, or any combination thereof, but not including Stock
Options, promissory notes or any other form of a loan) in which, payment of the
exercise price with respect thereto may be made or deemed to have been made
provided, however, that except as provided in Section 5(m) hereof, no Stock
Option shall be exercisable in full over a period of less than three years from
the date of grant (or, in the case of exercise based upon the attainment of
performance goals or other performance-based objectives, over a period of less
than one year measured from the commencement of the period over which
performance is evaluated). Notwithstanding the foregoing, the Committee may
permit acceleration of the exercise of Stock Options in the event of the
Participant’s death, disability or retirement or a change in control of the
Company.


e.When Options Are Transferable. No Incentive Stock Option shall be transferable
by the optionee otherwise than by will or by the laws of descent and
distribution, and all Incentive Stock Options shall be exercisable, during the
optionee’s lifetime, only by the optionee. Non-Qualified Stock Options may be
transferred by gift, without consideration, by the optionee under a written
instrument acceptable to the Committee, to a member of the optionee’s family, as
defined in Section 267 of the Code, or to a trust or similar entity whose sole
beneficiaries are the optionee and/or members of the optionee’s family;
provided, however, that such transfer and the exercise thereof shall not violate
any federal or state securities laws. Upon the transfer, the donee shall have
all rights of the optionee and shall be subject to all the terms and conditions
imposed on such Stock Options.


f.Termination by Death. If an optionee’s employment by or service as a Director
to the Company or any Parent Corporation or Subsidiary terminates by reason of
death, any Stock Option held by such optionee at the time of death may
thereafter be exercised, to the extent then exercisable, by the legal
representative of the estate or by the legatee of the optionee under the will of
the optionee, but may not be exercised after 12 months from the date of such
death or the expiration of the stated term of the option, whichever period is
shorter. In the event of termination of employment or service as a Director by
reason of death, if, pursuant to its terms, any Incentive Stock Option is
exercised after the expiration of the exercise periods that apply for purposes
of Section 422 of the Code, the option will thereafter be treated as a
Non-Qualified Stock Option.


g.Termination by Reason of Disability. If an optionee’s employment by or service
as a Director to the Company or any Subsidiary or Parent Corporation terminates
by reason of Disability, any Stock Option held by such optionee may thereafter
be exercised, to the extent it was exercisable at the time of termination due to
Disability, but may not be exercised after 12 months from the date of such
termination of employment or service as a Director or the expiration of the
stated term of the option, whichever period is shorter. In the event of




--------------------------------------------------------------------------------




termination of employment or service as a Director by reason of Disability, if,
pursuant to its terms, any Incentive Stock Option is exercised after the
expiration of the exercise periods that apply for purposes of Section 422 of the
Code, the option will thereafter be treated as a Non-Qualified Stock Option.


h.Termination by Reason of Retirement. If an optionee’s employment by the
Company or any Subsidiary or Parent Corporation terminates by reason of
Retirement, any Stock Option held by such optionee may thereafter be exercised,
to the extent it was exercisable at the time of termination due to Retirement,
but may not be exercised after 36 months from the date of such termination of
employment or the expiration of the stated term of the option, whichever period
is shorter. In the event of termination of employment by reason of Retirement,
if, pursuant to its terms, any Incentive Stock Option is exercised after the
expiration of the exercise periods that apply for purposes of Section 422 of the
Code, the option will thereafter be treated as a Non-Qualified Stock Option.


i.Other Termination. If an optionee’s Continuous Status as an Employee or
Consultant terminates (other than upon the optionee’s death, Disability or
Retirement), any Stock Option held by such optionee may thereafter be exercised
to the extent it was exercisable at the time of such termination, but may not be
exercised after (i) 90 days after such termination or (ii) the expiration of the
stated term of the option, whichever period is shorter. Notwithstanding the
foregoing, if a Non-Employee Director’s service to the Company terminates (other
than upon such Non-Employee Director’s death or Disability), whether or not such
service to the Company was provided as a Consultant or a Director, any Stock
Option held by such Non-Employee Director may thereafter be exercised to the
extent it was exercisable at the time of such termination. In the event of
termination of an optionee’s employment or service as a Director by reason other
than death, Disability or Retirement and if, pursuant to its terms, any
Incentive Stock Option is exercised after the expiration of the exercise periods
that apply for purposes of Section 422 of the Code, the option will thereafter
be treated as a Non-Qualified Stock Option. In the event an optionee’s
employment with or service as a Director to the Company is terminated for Cause,
all unexercised Options granted to such optionee shall terminate immediately.


j.Annual Limit on Incentive Stock Options. The aggregate Fair Market Value
(determined as of the time the Stock Option is granted) of the Common Stock with
respect to which an Incentive Stock Option under this Plan or any other plan of
the Company and any Subsidiary or Parent Corporation is exercisable for the
first time by an optionee during any calendar year shall not exceed $100,000.


k.Grants of Stock Options to Non-Employee Directors.
 
(i)Each Non-Employee Director who, on or after May 1, 2002 is(A) elected,
re-elected or serving an unexpired term as a Director of the Company at any
annual meeting of holders of the Stock; or (B) elected as a Director of the
Company at any special meeting of holders of Stock, shall, as of the date of
such election, re-election or annual or special meeting, automatically be
granted a Stock Option to purchase 4,000 shares of Stock at an exercise price
per share equal to 100% of the Fair Market Value of the Stock on such date. In
the case of a special meeting, the action of the holders of shares in electing a
Non-Employee Director shall constitute the granting of the Stock Option to such
Director and, in the case of an annual meeting, the action of the holders of
shares in




--------------------------------------------------------------------------------




electing or re-electing a Non-Employee Director shall constitute the granting of
the Stock Option to such Director and to any other Non-Employee Director who
shall be designated as serving an unexpired term as a Director of the Company in
the notice or proxy materials for the meeting; and the date when the holders of
shares shall take such action shall be the date of grant of the Stock Option.
 
(ii)Each Non-Employee Director who, on or after May 1, 2002, is appointed as a
Director of the Company at any time other than at an annual or special meeting
of holders of the Stock shall, as of the date of such appointment, automatically
be granted a Stock Option to purchase a pro rata number of shares of Stock,
which number shall be calculated by dividing 4,000 by the number of months that
shall occur from the date of such Non-Employee Director’s appointment to the
date of the next annual or special meeting of the holders of the Stock. For
purposes of this clause (ii), the number of months counted towards such pro rata
grant shall include the calendar month during which the Non-Employee Director is
appointed as a Director, irrespective of the actual date of appointment, but
shall not include the month during which the next annual or special meeting is
held, irrespective of the actual date of such meeting.


(iii)All Stock Options granted pursuant to this Section 5(k) shall be designated
as Non-Qualified Stock Options and shall be subject to the same terms and
provisions as are then in effect with respect to the grant of Non-Qualified
Stock Options to officers and key employees of the Company, except that (A) the
term of each such option shall be equal to eight years, which term,
notwithstanding the provisions in Section 5(i), shall not expire upon the
termination of service as a Director; and (B) the Stock Option shall become
exercisable beginning six months after the date the option is granted. Upon
termination of such Director’s service as a Director of the Company, the
unvested portion of any and all Stock Options then held by such Director shall
not thereafter be exercisable. Subject to the foregoing, all provisions of this
Plan not inconsistent with the foregoing shall apply to Stock Options granted
pursuant to this Section 5(k). Stock Options issued under this Section 5(k)
shall be in lieu of and in substitution for any new awards of Stock Options that
otherwise would be granted under the terms of the St. Jude Medical, Inc. 2000
Stock Option Plan or any prior stock option plan of the Company from and after
May 1, 2002. Nothing herein shall limit the right of the Board to issue Stock
Options to any Non-Employee Director under the terms of this Plan in addition to
those provided for under this Section 5(k), provided that no Non-Employee
Director shall be granted Stock Options under this Plan, including the Options
awarded under this Section 5(k), in excess of 7,500 shares in any calendar year.


l.Certain Limitations on Awards. Notwithstanding anything to the contrary in
this Section 5, a maximum of five percent (5%) of the aggregate number of shares
available for issuance under this Plan may be issued as Stock Options that do
not comply with the applicable three-year or one-year minimum vesting
requirements set forth in this Plan. For purposes of counting shares against the
five percent (5%) limitation, the share counting rules under Section 3 of this
Plan apply.


SECTION 6. Transfer, Leave of Absence, etc.


For purposes of this Plan, the following events shall not be deemed a
termination of employment:




--------------------------------------------------------------------------------




a.a transfer of an employee from the Company to a Parent Corporation or
Subsidiary, or from a Parent Corporation or Subsidiary to the Company, or from
one Subsidiary to another;


b.a leave of absence, approved in writing by the Committee, for military service
or sickness, or for any other purpose approved by the Committee if the period of
such leave does not exceed 90 days (or such longer period as the Committee may
approve, in its sole discretion); and


c.a leave of absence in excess of 90 days, approved by the Committee, but only
if the employee’s right to reemployment is guaranteed either by a statute or by
contract, and provided that, in the case of any leave of absence, the employee
returns to work within 30 days after the end of such leave.


SECTION 7. Amendments and Termination.


The Board may amend, alter or discontinue the Plan, but no amendment, alteration
or discontinuation shall be made which would impair the rights of an optionee
under a Stock Option theretofore granted, without the optionee’s consent, and no
amendment or alteration shall be made which would:
(i).
cause the Plan to no longer comply with Rule 16b-3, Section 422 of the Code or
any other regulatory requirements;



(ii).
materially increase the benefits accruing to participants under this plan;



(iii).
materially increase the aggregate number of securities that may be issued under
this Plan except pursuant to the second paragraph of Section 3 which permits
adjustments in the number of shares of stock in certain events such as a stock
split or dividend in a manner that is “appropriate in order to prevent dilution
or enlargement of the benefits or potential benefits intended to be made
available under the Plan...”;



(iv).
materially modify the requirements as to eligibility for participation in this
plan unless the amendment or alteration shall be subject to shareholder
approval; or



(v).
reduce the minimum vesting requirements for Stock Options contrary to the
provisions of Section 5(d) hereof.



The Committee may amend the terms of any award or option theretofore granted,
prospectively or retroactively and to the extent such amendment is consistent
with the terms of this Plan, but no such amendment shall impair the rights of
any holder without his or her consent except to the extent authorized under the
Plan. However, the Committee may not reprice options, either by lowering the
exercise price of outstanding options, canceling outstanding options and
granting replacement options with lower exercise prices, cash buyout or any
other means, without shareholder approval.
SECTION 8. Unfunded Status Of Plan.






--------------------------------------------------------------------------------




The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a participant by the
Company, nothing contained herein shall give any such participant any rights
that are greater than those of a general creditor of the Company. In its sole
discretion, the Committee may authorize the creation of trusts or other
arrangements to meet the obligations created under the Plan to deliver Stock or
payments in lieu of or with respect to awards hereunder, provided, however, that
the existence of such trusts or other arrangements is consistent with the
unfunded status of the Plan.
SECTION 9. General Provisions.


a.The Committee may require each person purchasing shares of Stock pursuant to a
Stock Option under the Plan to represent to and agree with the Company in
writing that the optionee is acquiring the shares without a view to distribution
thereof. The certificates for such shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer.


All certificates for shares of Stock delivered under the Plan shall be subject
to such stock-transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Stock is then listed,
and any applicable federal or state securities laws, and the Committee may cause
a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.
b.Nothing contained in this Plan shall prevent the Board of Directors from
adopting other or additional compensation arrangements, subject to shareholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases. The adoption of the
Plan shall not confer upon any employee of the Company or any Subsidiary any
right to be retained as an employee or Consultant of the Company or a Subsidiary
or Parent Corporation, as the case may be, or a Non-Employee Director to be
retained as a Director, nor shall it interfere in any way with the right of the
Company, Parent Corporation or a Subsidiary to dismiss a participant in the Plan
from employment or service at any time, with or without cause.


c.Each participant shall, no later than the date as of which any part of the
value of an award first becomes includible as compensation in the gross income
of the participant for any federal tax purposes, pay to the Company, or make
arrangements satisfactory to the Committee regarding payment of, any federal,
state or local taxes of any kind required by law to be withheld with respect to
the award. The obligations of the Company under the Plan shall be conditional on
such payment or arrangements and the Company, Parent Corporation and a
Subsidiary shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the participant. With
respect to any award under the Plan, if the terms of such award so permit, a
participant may elect by written notice to the Company to satisfy part or all of
the minimum tax withholding requirements associated with the exercise of the
award by (i) authorizing the Company to retain from the number of shares of
Stock that would otherwise be deliverable to the participant, or (ii) delivering
to the Company from shares of Stock already owned by the participant, that
number of shares having an aggregate Fair Market Value equal to part or all of
the tax payable by the participant under this Section 9(c).




--------------------------------------------------------------------------------




Any such election shall be in accordance with, and subject to, applicable tax
and securities laws, regulations and rulings.


d.The internal law, and not the law of conflicts, of the State of Minnesota,
shall govern all questions concerning the validity, construction and effect of
the Plan or any Stock Option, and any rules and regulations relating to the Plan
or any Stock Option.


SECTION 10. Effective Date of Plan.


The Plan shall be effective on February 15, 2002 (the date of approval by the
Board), subject to the approval by shareholders of the Company. If the Plan is
not so approved by the shareholders on or before one year after this Plan’s
adoption by the Board, this Plan shall not come into effect. The offering of the
shares of Stock hereunder also shall be subject to the effecting by the Company
of any registration or qualification of the shares under any federal or state
law or the obtaining of the consent or approval of any governmental regulatory
body which the Company shall determine, in its sole discretion, is necessary or
desirable as a condition to or in connection with the offering or the issue or
purchase of the shares covered thereby.
SECTION 11. Term of Plan.


Stock Options shall be granted under the Plan only during a 10-year period
beginning on the effective date of the Plan, unless the Plan is terminated
earlier pursuant to Section 7 of the Plan. However, unless otherwise expressly
provided in the Plan or in an applicable option agreement, any Stock Option
theretofore granted may extend beyond the end of such 10-year period, and the
authority of the Committee provided for hereunder with respect to the Plan and
any awards, and the authority of the Board to amend the Plan, shall extend
beyond the termination of the Plan.






